DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Corrected Notice of Allowability which corrects a minor amendment to the substitute specification of 02/07/21. The previous amendments to the claims are reiterated in this Corrected Notice of Allowability but the subject matter of said claim amendment is identical to what was submitted in the previous Notice of Allowability. 

Specification
A substitute specification was submitted on 02/07/21. This substitute specification is acceptable and has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Xiaoning Huai on 02/12/21. The application has been amended as follows: 

The after final claim amendments as filed on 02/10/21 has been amended as follows:
(1) The claims have been amended as per the attached document titled “Claim Amendments”.

For purposes of clarifying the record with regards to the specification:
(2) The examiner notes that substitute specification as submitted on 02/07/21 is to be entered into the resulting patent.

	(4) Page 1, before the section titled “Technical Field:” add the following section:
	--Reference to Related Applications:
The present application is a divisional of U.S. Application Ser. No. 16/101,282 filed October 8, 2018, which claims priority to U.S. Ser. No. 15/867,946, filed January 11, 2018, each of which is herein incorporated by reference in its entirety.--

/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649